Exhibit 10.13

 

SUNGARD BRIDGE RECEIVABLES FACILITY

COLLECTION AGENT AGREEMENT

 

dated as of August 11, 2005

 

by and between

 

SUNGARD DATA SYSTEMS INC.,

as Collection Agent,

 

and

 

SUNGARD FUNDING II LLC



--------------------------------------------------------------------------------

SUNGARD BRIDGE RECEIVABLES FACILITY

COLLECTION AGENT AGREEMENT

 

This Collection Agent Agreement, dated as of August 11, 2005 is by and between
SunGard Funding II LLC, a Delaware limited liability company (“SunGard Funding
II”), and SunGard Data Systems Inc., a Delaware corporation (including its
permitted assigns, “SunGard Parent” ) as initial Collection Agent (in such
capacity, the “Collection Agent”). Unless defined elsewhere herein, capitalized
terms used in this Agreement but not defined herein shall have the meanings
assigned to such in Annex A to the Bridge Receivables Credit Agreement, dated as
of August 11, 2005, relating to the SunGard Bridge Receivables Facility, by and
among SunGard Funding II LLC, a Delaware limited liability company, JPMorgan
Chase Bank, N.A., as Administrative Agent, the Lenders and Funding Agents
parties thereto, as amended or modified from time to time (the “Credit
Agreement”).

 

PRELIMINARY STATEMENTS

 

1. Certain Subsidiaries of SunGard Data Systems Inc. (such Subsidiaries, the
“Sellers”) will from time to time convey Receivables to SunGard Financing LLC
(“SunGard Financing”), as purchaser under the First Step Agreement.

 

2. SunGard Financing, as transferor, will from time to time convey such
Receivables to SunGard Funding II, as transferee, under the Second Step
Agreement.

 

3. SunGard Funding II desires to appoint SunGard Parent as the initial
Collection Agent with respect to the Receivables, and SunGard Parent is willing
to accept such appointment.

 

ARTICLE I

ADMINISTRATION AND COLLECTION

 

Section 1.1 Designation of Collection Agent; Removal and Replacement.

 

(a) Appointment as Collection Agent. The servicing, administration and
collection of the Receivables shall be conducted by such Person (the “Collection
Agent”) so designated from time to time in accordance with this Agreement,
subject to clause (d) of this Section. SunGard Parent is hereby appointed as,
and will perform the duties and obligations of, the Collection Agent pursuant to
the terms of this Agreement.

 

(b) Delegation. SunGard Parent shall not delegate any of its duties or
responsibilities as Collection Agent to any Person other than (i) the applicable
Seller, (ii) a Person selected by SunGard Funding II, and (iii) with respect to
Charged-Off Receivables, outside collection agencies in accordance with its
customary practices and the SunGard Financial Policy.



--------------------------------------------------------------------------------

(c) Primarily Responsible. Notwithstanding the foregoing subsection (b), but
subject to the following subsection (d), (i) SunGard Parent shall be and remain
primarily liable to SunGard Funding II for the full and prompt performance of
all duties and responsibilities of the Collection Agent hereunder and
(ii) SunGard Funding II shall be entitled to deal exclusively with SunGard
Parent in matters relating to the discharge by the Collection Agent of its
duties and responsibilities hereunder, but shall also be entitled to deal
directly with any Person to whom duties are delegated under clause (b). SunGard
Funding II shall not be required to give notice, demand or other communication
to any Person other than SunGard Parent in order for communication to the
Collection Agent and its sub-servicer or other delegate with respect thereto to
be accomplished. SunGard Parent, at all times that it is the Collection Agent,
shall be responsible for providing any sub-servicer or other delegate of the
Collection Agent with any notice given to the Collection Agent under this
Agreement.

 

(d) Removal and Replacement; Termination. Upon the occurrence of a Collection
Agent Default, SunGard Funding II shall have the right to remove and replace
SunGard Parent as Collection Agent. SunGard Parent will cooperate fully in
transferring the books, records and functions of the Collection Agent to any
successor Collection Agent. This Agreement will terminate on the date when all
Obligations under the Transaction Documents are paid in full.

 

Section 1.2 Duties of Collection Agent.

 

(a) The Collection Agent shall take or cause to be taken all such actions as may
be necessary or advisable to collect, administer and service each Receivable
from time to time, all in accordance with all the terms and provisions of this
Agreement, applicable Law, rules and regulations, applicable customary and usual
industry standards reflecting prudent management of similar assets, and in
accordance with the SunGard Financial Policy, but without regard to any
relationship the Collection Agent may have with any Obligor or any other Person
who is a party to the Loan Documents. In the enforcement or collection of any
such amount, the Collection Agent shall be entitled to sue thereon (1) in its
own name or (2) if, but only if, SunGard Funding II consents in writing (which
consent shall not be unreasonably withheld), as agent for SunGard Funding II
subject, in either case, to the consent of the Controlling Party. In no event
shall the Collection Agent be entitled to take any action which would make
SunGard Funding II a party to any litigation without the express prior written
consent of SunGard Funding II and the Controlling Party.

 

(b) The Collection Agent will instruct all Obligors to pay all Collections
directly to a Lockbox, Lockbox Account or Collection Account and will cause each
Lockbox Bank to remit amounts in each Lockbox into the Collection Account daily.
SunGard Parent will cause all Collections in each Lockbox Account to be remitted
daily to the applicable Lockbox Account, and will cause all Collections in each
Lockbox Account to be reimitted daily to the Collection Account. The Collection
Agent shall maintain in effect at all times a Control Agreement with each bank
party to a Lockbox, Lockbox Account or Collection Account. In the case of any
remittances received in any Lockbox, Lockbox Account or Collection Account that
shall have been identified, to the satisfaction of the Collection Agent, to not
constitute Collections or other proceeds of the Receivables, the Related
Security or related Collections, the Collection Agent shall promptly remit such
items to the Person identified to it as being the owner

 

2



--------------------------------------------------------------------------------

of such remittances. From and after any Early Amortization Date, SunGard Funding
II may request that the Collection Agent, and the Collection Agent thereupon
promptly shall, instruct all Obligors with respect to the Receivables, to remit
all payments thereon to a new depositary account specified by SunGard Funding II
and, at all times thereafter, the Collection Agent shall not deposit or
otherwise credit any funds to the Collection Account, but rather to such new
depositary account. If any payments relating to Receivables are remitted
directly SunGard Parent, SunGard Parent will remit (or will cause all such
payments to be remitted) directly to a Collection Bank and deposited into a
Collection Account within two (2) Business Days following receipt thereof, and,
at all times prior to such remittance, such SunGard Parent will hold such
payments in trust for the exclusive benefit of SunGard Funding II.

 

(c) The Collection Agent may, in accordance with the SunGard Financial Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Collection Agent determines to be appropriate to maximize
Collections thereof; provided, however, that such extension or adjustment shall
not alter the status of such Receivable as a Delinquent Receivable, Defaulted
Receivables or Charged-Off Receivable or limit the rights of SunGard Funding II
under this Agreement or any other Loan Document.

 

(d) The Collection Agent shall hold in trust for SunGard Funding II all Records
that (i) evidence or relate to the Receivables, the related Contracts and
Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of SunGard Funding II,
make available to SunGard Funding II all such Records, at a place selected by
SunGard Funding II.

 

(e) The Collection Agent will ensure that the Lockboxes, the Lockbox Accounts
and the Collection Account will be free and clear of, and defend the Lockboxes,
Lockbox Account and the Collection Account against, any writ, order, stay,
judgment, warrant of attachment or attachment or Lien (other than a Lien under
the Transaction Documents).

 

Section 1.3 Application of Payments. Any payment by an Obligor in respect of any
receivable or other obligation owed by it to a Seller shall, except as otherwise
specified by such Obligor or otherwise required by contract or Law and unless
otherwise instructed by SunGard Funding II, be applied as a Collection of any
Receivable of such Obligor (starting with the oldest such Receivable) to the
extent of any amounts then due and payable thereunder before being applied to
any other receivable or other obligation of such Obligor.

 

Section 1.4 Responsibilities of Collection Agent. Anything herein to the
contrary notwithstanding, the exercise by SunGard Funding II of its rights
hereunder shall not release the Collection Agent from any of its duties or
obligations with respect to any Receivables or under the related Contracts.
SunGard Funding II shall have no obligation or liability with respect to any
Receivables or related Contracts, nor shall any of them be obligated to perform
the obligations of the Collection Agent. For the benefit of each other party to
the Transaction Documents, the Collection Agent will be bound by the obligations
of the “Collection Agent” as used in each other Transaction Document relating to
the SunGard Bridge Receivables Facility.

 

3



--------------------------------------------------------------------------------

Section 1.5 Reports.

 

(a) The Collection Agent shall prepare on behalf of and forward to the SunGard
Funding II a completed Monthly Report substantially in the form of Exhibit J to
the Credit Agreement with respect to each Monthly Period, not later than the
Determination Date following the end of such Monthly Period, and deliver copies
of it to SunGard Funding II, and to the Administrative Agent for distribution to
the Lenders and Funding Agents. Such Monthly Report shall include a copy of the
magnetic tape, in the form of an electronic database or spreadsheet file, using
database or spreadsheet software that is readily available to the Administrative
Agent, setting forth, as to each Receivable, Seller Related Security, Asset
and/or SunGard Financing Related Security, the information required on Exhibit J
to the Credit Agreement.

 

(b) Promptly upon receipt thereof, the Collection Agent shall deliver to the
Administrative Agent and the Lenders copies of all schedules, financial
statements or other similar reports delivered to or by a Seller, the Collection
Agent, SunGard Funding II, the Borrower or the Administrative Agent pursuant to
the terms of any of the Transaction Documents, including all reports provided to
either the Administrative Agent or any Lender pursuant to the Credit Agreement,
(B) promptly upon request, such other data as the Administrative Agent may
reasonably request relating to the Transaction or to a Seller’s, the Collection
Agent’s, the SunGard Funding II’s or the Borrower’s ability to perform its
obligations under the Transaction Documents and (C) all information required to
be furnished to the Administrative Agent or the Lenders, as the case may be.

 

Section 1.6 Servicing Fees. In consideration of SunGard Parent’s agreement to
act as Collection Agent hereunder, SunGard Funding II agrees that, so long as
SunGard Parent shall continue to perform as Collection Agent hereunder, SunGard
Funding II shall pay over to SunGard Parent a fee (the “Servicing Fee”) on each
date specified in (and from funds available pursuant to) Section 2.03(c)(i) of
the Credit Agreement, in arrears since the prior date of payment, equal to
0.50% per annum of the average aggregate Net Receivables Balance during such
period, as compensation for its servicing activities.

 

Section 1.7 Protection of Secured Parties’ Rights and Collectibility of
Receivables. The Collection Agent will take no action, nor omit to take any
action, which could reasonably be expected to (a) materially adversely impair
the rights, remedies or interests of SunGard Funding II, the Administrative
Agent or the Lenders under the Transaction Documents in respect of the
Receivables and the other Collateral or (b) materially impair the collectibility
of the Receivables.

 

Section 1.8 Performance and Compliance with Contracts and Receivables. The
Collection Agent will, at its own expense, timely and fully perform and comply
with the material provisions, covenants and other promises required to be
observed by it under the Contracts and the Receivables.

 

Section 1.9 Payment of Taxes. The Collection Agent will pay or cause to be paid
all Taxes that are shown to be due and payable on any tax returns which are
required to be filed or on any assessments that may be made against the
Collection Agent or any of its properties and all other taxes, fees or other
charges that may be imposed on the initial Collection Agent or any of its
properties by any Governmental Authority (other than those the amount or

 

4



--------------------------------------------------------------------------------

validity of which are contested in good faith by appropriate proceedings and
with respect to which reserves required to conform with GAAP have been provided
on the consolidated books of the Collection Agent).

 

Section 1.10 Notices. The Collection Agent shall give notice to the Indenture
Trustee, promptly (and in no event later than five (5) Business Days) after
becoming aware of the occurrence of any Collection Agent Default, Early
Amortization Event, Event of Default or a breach of a representation or warranty
related to the eligibility of any Receivable in any material.

 

Section 1.11 Insurance. The Collection Agent shall maintain with financially
sound and reputable insurance companies, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance reasonable and customary
for similarly situated Persons engaged in the same or similar businesses as the
Performance Guarantor and its Subsidiaries) as are customarily carried under
similar circumstances by such other Persons.

 

ARTICLE II

INDEMNIFICATION

 

Section 2.1 Indemnities by the Collection Agent. (a) Without limiting any other
rights that SunGard Funding II may have hereunder or under applicable Law, the
Collection Agent hereby agrees to indemnify (and pay upon demand), protect and
hold harmless SunGard Funding II and its respective assigns, and their officers,
directors, agents and employees (each an “Indemnified Party”) from and against
any and all actions, suits, judgments, demands, damages, losses, claims, taxes,
liabilities (including penalties), costs, expenses and for all other amounts
payable, including reasonable attorneys’ fees and disbursements (all of the
foregoing being collectively referred to as “Indemnified Amounts”) awarded
against, incurred by arising out of or related to any of them arising out of the
Collection Agent’s activities as Collection Agent hereunder excluding, however,
in all of the foregoing instances:

 

(i) Indemnified Amounts to the extent a final judgment of a court of competent
jurisdiction holds that such Indemnified Amounts resulted from gross negligence
or willful misconduct on the part of the Indemnified Party seeking
indemnification; or

 

(ii) Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor.

 

(b) Without limiting the generality of the foregoing indemnification, the
Collection Agent shall indemnify the Indemnified Parties for Indemnified Amounts
(including, without limitation, losses in respect of uncollectible Receivables,
regardless of whether reimbursement therefor would constitute recourse to the
Collection Agent) relating to or resulting from:

 

(i) the failure by the Collection Agent to comply with any applicable Law, rule
or regulation with respect to any Receivable or Contract related thereto;

 

5



--------------------------------------------------------------------------------

(ii) any failure of the Collection Agent to perform its duties, covenants or
other obligations in accordance with the provisions of this Agreement or any
other Transaction Document or the breach of any of its representations and/or
warranties hereunder or under any other Transaction Document (including, without
limitation, the failure of any information or report delivered to a party to the
Transaction Documents to be true, complete and correct when made or deemed to
have been made);

 

(iii) the commingling of Collections of Receivables at any time with other funds
or the failure to deposit amounts into the appropriate account pursuant to the
Transaction Documents;

 

(iv) the omission or action, or allegation thereof, by the Borrower in
connection with any registration or non-registration of the Notes under
applicable securities laws;

 

(v) any untrue statement or alleged untrue statement of a material fact
contained in the Information Memorandum or any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading;

 

(vi) the occurrence of a Collection Agent Default, or event that with the giving
of notice, the lapse of time and/or both would constitute a Collection Agent
Default; or

 

(vii) the violation of any foreign, federal, state or local law, rule or
regulation, or any judgment, order or decree applicable to it, which violation
reasonably could result in a Material Adverse Effect, including, without
limitation, the violation of any federal or state securities, banking or
antitrust laws, rules or regulations.

 

Section 2.2 Reimbursement Obligations. Anything herein or in any Transaction
Document to the contrary notwithstanding, SunGard Parent agrees to pay to the
Administrative Agent, on demand, any and all charges, fees, costs and expenses
that the Administrative Agent may reasonably pay or incur, including, but not
limited to, attorneys’, accountants’ and other third parties’ fees and expenses
and any filing fees and expenses, in connection with (i) the negotiation,
execution, delivery and preparation of the Transaction Documents and any
document or instruments delivered pursuant hereto or thereto and the
transactions contemplated hereby or thereby, (ii) the enforcement, defense or
preservation (including defending, monitoring or participating in any litigation
or proceeding (including any bankruptcy or insolvency proceeding)) of any rights
against the Collection Agent, any rights under this Agreement or any other
Transaction Document to which the Collection Agent is a party or by which it is
bound or any rights under any certificate, document or instrument delivered by
the Collection Agent, (ii) any action, proceeding or investigation affecting the
Collateral or the rights or obligations of the Administrative Agent under the
Transaction Documents as a result of, related to or arising from the Collection
Agent’s management thereof, servicing thereof or collection practices related
thereto, including, without limitation, any

 

6



--------------------------------------------------------------------------------

judgment or settlement entered into affecting the Administrative Agent or the
Administrative Agent’s interests, (iii) any amendment, waiver or other action
with respect to, or related to, this Agreement, whether or not executed or
completed, (iv) any audit, dispute, disagreement, litigation or preparation for
litigation involving this Agreement, any other Transaction Document, or any
document or instrument delivered pursuant hereto or thereto and the transaction
contemplated hereby or thereby (including, without limitation, perfection or
protection of the Collateral) in each case to the extent related to or arising
from the Collection Agent’s management thereof, servicing thereof or collection
practices related thereto or (v) arising in connection with the replacement of
the Collection Agent. Such payment or reimbursement shall be remitted after
written demand therefor together with all reasonable out-of-pocket costs,
expenses and disbursements, including attorney’s fees and expenses, and other
costs, fees and expenses incurred by the Administrative Agent in connection with
the enforcement of its rights hereunder.

 

Section 2.3 In the event of any payment by the Administrative Agent, each of the
parties hereto agrees to accept the voucher or other evidence of payment
provided by the Administrative Agent as prima facie evidence of the propriety
thereof and the liability, if any, described in Section 2.1 or Section 2.2. All
payments to be made hereunder or under any other Transaction Document shall be
made to the Indemnified Party in lawful currency of the United States of America
in immediately available funds at the notice address for the Administrative
Agent as specified in the Credit Agreement on the date when due or as such
Indemnified Party shall otherwise direct by written notice to the other parties
hereto. Payments to be made to hereunder shall bear interest at the Default Rate
from the date due to the date when paid.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

Representations and Warranties of the Collection Agent. The Collection Agent
hereby represents and warrants to SunGard Financing, as to itself, as of the
date hereof, and as of the date of each Purchase, that:

 

Section 3.1 Corporate Existence and Power. The Collection Agent (a) is duly
formed, validly existing and in good standing under the Laws of the jurisdiction
of its organization, (b) has all requisite power and authority to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Transaction Documents to which it is a party, (c) is
duly qualified and in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification, (d) is in compliance with all Laws, orders, writs,
injunctions and orders and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clause (c), (d) or (e), to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

 

Section 3.2 Power and Authority; Due Authorization Execution and Delivery. The
execution, delivery and performance by the Collection Agent of each Transaction
Document to which it is a party or by which it is bound, and the consummation of
the Transactions, is

 

7



--------------------------------------------------------------------------------

within the Collection Agent’s corporate powers, have been duly authorized by all
necessary corporate or other organizational action, and do not and will not
(a) contravene the terms of any of the Collection Agent’s Organization
Documents, (b) conflict with or result in any breach, default or contravention
of, result in the acceleration of or require any payment to be made under
(i) any Contractual Obligation (including, without limitation, any loan
agreement, mortgage or indenture) to which the Collection Agent is a party or by
which it is bound or affecting the Collection Agent or the properties of the
Collection Agent or (ii) any material order, injunction, writ or decree of any
Governmental Authority or any judicial or arbitral award to which the Collection
Agent or its property is subject, (c) violate any material Law or (d) result in
the creation of any lien upon or in respect of any of its properties; except
with respect to any conflict, breach or contravention or payment (but not
creation of Liens) referred to in clause (b)(i), to the extent that such
conflict, breach, contravention or payment could not reasonably be expected to
have a Material Adverse Effect.

 

Section 3.3 Governmental Authorization; Other Consents. No material approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with (a) the execution, delivery or performance by, or enforcement
against, the Collection Agent of this Agreement or any other Transaction
Document, or for the consummation of the Transactions, (b) the perfection or
maintenance of the Liens created under the Transaction Documents (including the
priority thereof) or (c) the exercise by SunGard Funding II of its rights or
remedies under the Transaction Documents, except for (i) the approvals,
consents, exemptions, authorizations, actions, notices and filings which have
been duly obtained, taken, given or made and are in full force and effect and
(ii) those approvals, consents, exemptions, authorizations or other actions,
notices or filings, the failure of which to obtain or make could not reasonably
be expected to have a Material Adverse Effect.

 

Section 3.4 Binding Effect. This Agreement has been duly executed and delivered
by the Collection Agent. This Agreement constitutes, a legal, valid and binding
obligation of the Collection Agent, enforceable against the Collection Agent in
accordance with its terms, except as such enforceability may be limited by
Debtor Relief Laws and by general principles of equity.

 

Section 3.5 Litigation. There are no actions, suits, proceedings, claims,
disputes or investigations pending or, to the knowledge of the Collection Agent,
threatened in writing or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Collection Agent or against
any of its properties, revenues or subsidiaries that either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect.

 

Section 3.6 Compliance with SunGard Financial Policy. The Collection Agent has
complied in all material respects with the SunGard Financial Policy with regard
to each Receivable and the related Contract, and has not made any change to such
SunGard Financial Policy, except (i) those changes approved with the prior
written consent of the Controlling Party, or (ii) such material changes as to
which the Controlling Party has been notified in accordance with
Section 5.1(a)(iii) of the Credit Agreement. The Collection Agent will not
extend, amend or otherwise modify the terms of any Receivable or any Contract
related thereto other than in accordance with the SunGard Financial Policy.

 

8



--------------------------------------------------------------------------------

Section 3.7 Early Amortization Events and Potential Early Amortization Events.
No Early Amortization Event or Potential Early Amortization Event has occurred
and is continuing.

 

Section 3.8 No Collection Agent Default. To the knowledge of the Collection
Agent, neither a Collection Agent Default nor an Event of Default has occurred
and is continuing.

 

Section 3.9 Location of Records, Marked Records. The offices at which the
Collection Agent keeps its records concerning the Receivables, the Lockboxes the
Lockbox Accounts, the Collection Account and the Related Collateral are located
at the addresses set forth on Schedule B hereto. The records of the Collection
Agent have been marked to indicate the conveyance of the Receivables to SunGard
Funding II and the interests of the Administrative Agent for the benefit of the
Lenders.

 

ARTICLE IV

COVENANTS AND AGREEMENTS

 

Section 4.1 Compliance With Agreements and Applicable Laws. The Collection Agent
shall comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except if the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

Section 4.2 Existence. The Collection Agent shall preserve, renew and maintain
in full force and effect its legal existence under the Laws of the jurisdiction
of its organization except in a transaction permitted by Section 7.04 or 7.05 of
the Senior Credit Agreement and (b) take all reasonable action to maintain all
rights, privileges (including its good standing), permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
(i) to the extent that failure to do so could not reasonably be expected to have
a Material Adverse Effect or (ii) pursuant to a transaction permitted by
Section 7.04 or 7.05 of the Senior Credit Agreement.

 

Section 4.3 Compliance Certificate. The Collection Agent shall deliver to the
parties to the Transaction Documents, at the time that the delivery of the
financial statements is required pursuant to Section 9(b)(ii) of the Performance
Undertaking, a certificate of one (or more) of its officers stating that:

 

(a) a review of the performance of the Collection Agent under the Transaction
Documents to which it is a party during such period has been made under such
officer’s supervision; and

 

(b) to the best of such officer’s knowledge following reasonable inquiry, no
Collection Agent Default, or event or circumstance that with notice and/or the
passage of time would constitute a Collection Agent Default, has occurred, or if
any such default has occurred,

 

9



--------------------------------------------------------------------------------

specifying the nature thereof and, if the Collection Agent has a right to cure
such default, stating in reasonable detail (including, if applicable, any
supporting calculations) the steps, if any, being taken to cure such default or
to otherwise comply with the terms of the agreement to which such default
relates.

 

Section 4.4 Inspection Rights. The Collection Agent shall permit representatives
and independent contractors of SunGard Financing to visit and inspect the
properties of the Collection Agent and each Seller, to examine their respective
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective directors, officers, and independent public accountants, all at
the reasonable expense of the Sellers and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Collection Agent; provided that, excluding any such visits
and inspections during the continuation of an Amortization Event, SunGard
Financing shall not exercise such rights more often than two (2) times during
any calendar year and only one (1) such time shall be at the Seller’s expense.
SunGard Financing shall give the Collection Agent and each Seller the
opportunity to participate in any discussions with the independent public
accountants of the Collection Agent or such Seller.

 

Section 4.5 Financing Statements and Further Assurances. The Collection Agent
will cause to be filed all necessary financing statements or other instruments,
and any amendments or continuation statements relating thereto, necessary to be
kept and filed in such manner and in such places as may be required by law to
preserve and protect fully the interest of the Administrative Agent in the
Collateral. The Collection Agent will file or cause to be filed all Uniform
Commercial Code financing statements necessary for perfecting a first priority
security interest of the Administrative Agent for the benefit of the Lenders in
the Receivables, Seller Related Security, Assets and/or SunGard Financing
Related Security by, or promptly following, the Closing Date. The Collection
Agent shall, upon the reasonable request of the Administrative Agent, from time
to time, execute, acknowledge and deliver, or cause to be executed, acknowledged
and delivered, within ten days of such request, such amendments hereto and such
further instruments and take such further action as may be reasonably necessary
to effectuate the intention, performance and provisions of the Transaction
Documents.

 

Section 4.6 No Contest. The Collection Agent will not at any time in the future
deny that this Agreement or any other Transaction Document to which it is a
party constitutes its legal, valid and binding obligation.

 

Section 4.7 [Reserved.]

 

Section 4.8 Servicing of Receivables. All Receivables, Seller Related Security,
Assets and/or SunGard Financing Related Security will be serviced in compliance
with this Agreement and the other Transaction Documents.

 

Section 4.9 Due Diligence. If in the Administrative Agent’s reasonable judgment,
circumstances so warrant, based on the performance of the Transaction (and the
Administrative Agent notifies the Collection Agent of such circumstances), the
Administrative Agent shall have the right, so long as it remains a Controlling
Party, to conduct reviews of the

 

10



--------------------------------------------------------------------------------

Collection Agent’s practices as Collection Agent through reviews of the
Receivables, Seller Related Security, Assets and/or SunGard Financing Related
Security and reviews of origination, servicing and collection practices. Such
due diligence shall be conducted at the expense of the Administrative Agent and
in a reasonable manner convenient to both the Collection Agent and the
Administrative Agent. This due diligence right is in addition to the access
provided pursuant to Section 4.4 hereof.

 

Section 4.10 Change of Jurisdiction. The Collection Agent will notify the
Administrative Agent of any change in the jurisdiction of organization of
SunGard Parent, each Seller, the Collection Agent, the Transferor or the
Borrower.

 

ARTICLE V

MISCELLANEOUS

 

(a) Waivers and Amendments. No failure or delay on the part of SunGard Funding
II in exercising any power, right or remedy under this Agreement shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or remedy preclude any other further exercise thereof or the exercise of
any other power, right or remedy. The rights and remedies herein provided shall
be cumulative and nonexclusive of any rights or remedies provided by Law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.

 

(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing with the consent of the Collection Agent and SunGard
Funding II. None of the parties hereto shall modify, waive or amend, or consent
to any modification, waiver or amendment of, any of the terms, provisions or
conditions of the Transaction Documents to which it is a party or by which it is
bound without the prior written consent of the Administrative Agent.

 

Section 5.2 Bankruptcy Petition. Collection Agent, in its capacity as Collection
Agent will not, before the date that is one year and one day after the payment
in full of all Obligations, institute against, or join any other Person in
instituting against, SunGard Financing, SunGard Funding II or any creditor of
SunGard Financing or SunGard Funding II under any Debtor Relief Law.

 

Section 5.3 GOVERNING LAW. THIS UNDERTAKING SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK (WITHOUT GIVING EFFECT TO THE CONFLICT OF
LAWS PROVISIONS THEREOF OTHER THAN SECTION 5-1401 AND SECTION 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

 

Section 5.5 CONSENT TO JURISDICTION. ANY LEGAL ACTION OR PROCEEDING ARISING
UNDER ANY TRANSACTION DOCUMENT OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO
ANY TRANSACTION DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, MAY BE

 

11



--------------------------------------------------------------------------------

BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PARTY TO THIS AGREEMENT CONSENTS, FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE JURISDICTION OF THOSE
COURTS. EACH PARTY TO THIS AGREEMENT IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY TRANSACTION DOCUMENT OR OTHER
DOCUMENT RELATED THERETO.

 

Section 5.6 WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY TRANSACTION DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY TRANSACTION DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 4.5 WITH ANY COURT AS
WRITTEN EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR
RIGHT TO TRIAL BY JURY.

 

Section 5.7 Integration; Binding Effect; Survival of Terms.

 

(a) This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

 

(b) This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns (including any
trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms.

 

Section 5.8 Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without

 

12



--------------------------------------------------------------------------------

invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. Unless otherwise
expressly indicated, all references herein to “Article,” “Section,” “Schedule”
or “Exhibit” shall mean articles and sections of, and schedules and exhibits to,
this Agreement.

 

Section 5.9 Consent to Assignment. The Collection Agent consents to the
assignment by SunGard Funding II of its right, title and interest under this
Agreement to the Administrative Agent for the benefit of the Lenders. The
Administrative Agent shall be entitled to exercise, without notice to or consent
of SunGard Financing, any and all rights of SunGard Funding II under this
Agreement from time to time, but shall have not obligations under this agreement
or any liability for any loss, expense, claim or damage incurred by or asserted
against SunGard Funding II by reason of act or omissions under this Agreement.

 

Section 5.10 Collateral Assignment; Third-Party Beneficiary. Each of the parties
hereto hereby acknowledge and agree that all of the right, title and interest of
SunGard Financing in, to and under this Agreement has been transferred to
SunGard Funding II LLC and that SunGard Funding II LLC has collaterally assigned
to the Administrative Agent (for the benefit of the Lenders) all of its right,
title and interest in, to and under this Agreement. Each reference herein to
SunGard Financing shall include any and all of its assigns (including collateral
assigns). Each of the parties hereto agrees that the Administrative Agent (for
the benefit of the Lenders) constitutes an express third-party beneficiary with
respect to this Agreement and shall be entitled to rely on and enforce all
representations, warranties, covenants and agreements contained herein as if
made directly to it (for the benefit of the Lenders) and as if it (for the
benefit of the Lenders) were a party hereto.

 

[SIGNATURE PAGES FOLLOW]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

SUNGARD DATA SYSTEMS INC., as Collection Agent By:  

/s/ Andrew P. Bronstein

--------------------------------------------------------------------------------

Name:   Andrew P. Bronstein Title:   Vice President, Controller and Assistant
Secretary SUNGARD FUNDING II LLC By: SunGard Financing LLC, its Member By:  

/s/ Michael J. Ruane

--------------------------------------------------------------------------------

Name:   Michael J. Ruane Title:   President

 

14